Fourth Court of Appeals
                                          San Antonio, Texas
                                                   July 18, 2014

                                              No. 04-14-00485-CV

                    IN RE Maria Del Socorro GONZALEZ and Cesario Gonzalez

                                       Original Mandamus Proceeding 1

                                                     ORDER

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

       On July 18, 2014, real party in interest Irma I. Perez-Chapa filed a motion for extension
of time to file a response to the petition for writ of mandamus. The motion is GRANTED. A
response on behalf of the real party in interest is now due July 31, 2014.


           It is so ORDERED on July 18th, 2014.                                        PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 7,848, styled In the Interest of C.J.V., A Child, pending in the 49th Judicial
District Court, Zapata County, Texas, the Honorable H. Paul Canales presiding.